Case: 13-11891     Date Filed: 04/02/2014   Page: 1 of 2


                                                             [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                          FOR THE ELEVENTH CIRCUIT
                            ________________________

                                  No. 13-11891
                              Non-Argument Calendar
                            ________________________

                     D.C. Docket No. 6:12-cr-00170-JA-GJK-1



UNITED STATES OF AMERICA,

                                                                    Plaintiff-Appellee,

                                       versus

RUEL BROWN,
a.k.a. King David,
a.k.a. KD,

                                                              Defendant-Appellant.

                            ________________________

                     Appeal from the United States District Court
                         for the Middle District of Florida
                           ________________________

                                   (April 2, 2014)

Before PRYOR, MARTIN and BLACK, Circuit Judges.

PER CURIAM:
              Case: 13-11891     Date Filed: 04/02/2014   Page: 2 of 2


      Angela Wright, appointed counsel for Ruel Brown in this direct criminal

appeal, has moved to withdraw from further representation of the appellant and

filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18

L.Ed.2d 493 (1967). Our independent review of the entire record reveals that

counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Brown’s convictions and

sentences are AFFIRMED.




                                         2